Mar 25 2015 06:07pin                    PIJU1




 MARCH      25TH,2015




  FOURTH COURT OFAPPEALS DISTRICT                                                         •>,       g

 CADBNA-REEVES JUSTICE CENTER                                                            Vx. =*
 300 DOLOROSA, SIUTE 3200                                                                       rv>

 SAN ANTONIO, TEXAS 78025-3037                                                    ~i \          ^       S?r:»r-
                                                                                         >->
                                                                                                5               • .

 RE; Court Of Appeals Number; 04-13-00569-CR                                                    £       " ":7
 Trial Court Case Number Bl 1614

 Style; Kristi Rene Nix

 V


 The State Of Texas




 Dear Judges



     I was orderded to go to ajust cause hearing on march 23rd 2015 that my probation officer set for motion
 to revoke.During the hearing Judge Emerson asked what was going on with the appeal because my probation
 officer jeannie burlingson could not answer Judge Emersons questions District Attorney Scott Monroe stepped
 up to thejudges bench and stated that i was going to be mandated.
I would like to know how Mr. Monroe knows that my sentence will be mandated when the 4th Court Of
Appeals has not made a decission yet.

23erd20ei50f "* ' ^ ** ** ^ °* ^ "* ™" toW that there had been n° decission made as * March
When igave Judge Emerson the Evidence of me being taken off probation on March 28th 2014 and ordered
back on in August after 5months of being off he was shocked and knew that was not right or legal.
The reason for the show cause hearing to revoke was because iam due to be off probation June 5th 2015 My
fe^
WHICH     TTRUE.I
      IS NOT r?   have0
                      only^ ^backtadonTed
                          been               6UA'
                                      Since the endSofsince
                                                        Aug the timeSoshe
                                                             2015.        ^be
                                                                      ihave only back
                                                                                 had 7.on *«*-ta •
She gave me permission to go to San Antonio to meet and have aconciliation with adivorce attorney on day of
exxused       "* *ltnGSS * * **                &*** ^ *** BurIin8son tel1 rae 1WDM go and it was
My Febuary appointment my feet and hands were so swallon icould not stand on my feet or feel them to drive
deteeZ   ^ ^with T
degree weather    no heat," ilive
                            P? UP30"*minutes
                                       ****  from"*kerrville
                                                    ^ **ialmost
                                                             *"*°*
                                                                 died "***
                                                                       2years ago*"in ***  disease andIwill20
                                                                                      acar accident
                                                                               Mar 25 2015 06:07pm              P002




not risk my life or others to try to drive with no feeling in feet or hands in 20 degree weather and ice all over
the roads.'

I called the probation officer that was filling in for Mrs. Burlingson and left 2 messages and never recieved a
call back. I showed Judge Emerson the pictures i am sending you and he agreed.

She knew my brief was submitted on febuary 10th. On febuary 11th she ordered me to have a hair folicle done,
she knows i am on disability and i have no money.She told me to fill out a financial statement and i did. I told
her my pump on my well went out and i had to have it fixed i had been without water for over 3 weeks., i
recieve $600 a month disability:

$92 court cost a month

$60 probation fee a month

$18 UA fee a month

$100 + for gas

$100 + for food month

$300 down payment to have water fixed(total to have fixed $2600 $100 a month payments. As offebuary 6th i
was - $4.05 I didnt have a dime to pay for that, i am sending you the evidence i gave the judge. All i have is 2
months left as i have said previous it appears to me she is doing everything to make sure i get sent to safe pete
and not off probation . By taking me off probation and by there own paper work and then treating me with
arrest and ordering back on THAT IS DOUBLE JEOPARDY. Mrs. Burlingson saying i havent gone to 6 UAS
i am sending you there payment record and you can see for yourself i have been charged and payed for going
to my UA's and being taken offand being putback on. This has gone BEYOND RIDICULAS. THIS IS PURE
OUT.

If she was so sure i was not complying with the terms of probation she would have been corning out to my
house for home visits BUT SHE HAS ONLY BEEN TO MY HOUSE THREE TIMES IN 3 YRS.
So i am sending you everything i have shown Judge Emerson. I have complied with everything i have been
asked to do



RESPECTFULLY




KR1STI NIX
                                                                     Mar 25 2015 06:07pm                     P003




                                                                     URINALYSIS                       $18. 00
                                                           $60.00    PROBATION FEES                   $60. 00
162475              09/04/13
                                                           S80.00    PROBATION FEES                    $60. 00
163167              10/07/13
                                                                     TRANS    FEE                       $2. 00
                                                                     URINALYSIS                        $19. 00
                                                           $80.00    PROBATION FEES                    $60..00,
163858              11/08/13
                                                                     TRANS    FEE                       $2..00
                                                                     _CJ£JJ*A3j¥STv                    $18..00
                                                           $60.00     PROBATION       FEE&.            $60..00
164302              12/04/13
                                                           $62.00    •PROBATION FEES                   $60..00
164848              01/08/14
                                                                      TRANS   FEE                          $2..00
                                                           $62.00     PROBATION       FEES             $60 .00
165636       ,.<   ^-02/14/14
                                                                                                      . 52   .00
                                'Tk^ck c^L
                                                                      TRANS   FEE
                                                           $80.00     PROBATION FEES                   $60 .00
166149              03/11/14
                                                                      TRANS - FEE                          $2 .00
                                                                      URINAJ^S^S-                      $18 .00

169506   i          QVl'2/14     ©IA,+ «S**^ °^            $62.00     PROBATION FEES                   $42 .00
                                                                      TRANS   FEE                          S2 .00
             \
                                                                      URINALXSJj                       $18 JUL
                                                           $40.00     PROBATION FEES                       $2 .00
170039              10/15/14
                                                                      TRANS    FEE                         $2 .00
                                                                     JlMJaALY&xS—.                     $36 .00
                   . 10/16/14                              $20.00     PROBATION FEES                   $20 .00
170054
170393              11/06/14                              $120.00     PROBATION FEES                  $116 .CO
                                                                      TRANS    FEE                      $4 .00

170960              12/05/14                               $80.00     PROBATION       FEES             $60 .00
                                                                      TRANS FEE                            $2 .00
                                                                      URINALYSIS                       $18 .00
171680              01/27/15                               $49.00    "PROBATTONFEES                    $11 .00
                                                                      TRANS    FEE                         $2 .00
                                                                     •IlRI.EaJ.YST; S.                 $36 .00
                                                                                                                    *i
172001              02/06/15                              $106.00     PROBATIC        FEES            $104 .00
                                                                      TRANS    FEE                         $2 .00
                                                                     cTJL
                                                                                                      ?*-'i •
                                             ^"crW\ -



                                     02/06/2015 03:22pm
                                                                     Mar 25 2015 06:08pm   P004



Avvo(/)                                                  o.    =

Criminal defense (/to pics/cri mirial-defense)

If a person appeals their conviction
and their on probation , does the
terms of probation remain in effect
while it is appealed
9 Houston. TX I on Dec 20. 2013


Appeal, crime




Attorney Answers 3



             GaryChurak
             Cflminol Defense Attorney
             V San Antonio, TX    © TX licensed



 l3ttdrneys/78232-tx-gary-churak-121914.html)


   Best answer


No. the appeal stays the sentence of probation until such time as
the Court of Appeals renders sits opinion and a Mandate is issued.




             Erick Masten Platten
             Crlm'nal Defense Attorney
             9Tyler. TX    ©TXlicensed


(/attorneys/75702-tx-erick-platten-64777.html)
Mar 25 2015 06:08pm                    P005

                                £*»
                                ~Tr.              3»-

                               35       i* 8.
                               b                 •:5.
                               •r>
                               •V




                      <1. ;• ;.'•::: :..:•• •'•' •'•"
                      aj! •. • ..•.",..~.

                                          .i/ .


                      2t . '     £•*§
                                 <     CO ••—»
                                :(b    tO'o\ in
                      X-
                                                          Mar 25 2015 06:09pm   P006




                                              STATEMENT

                                          :^M^hoi5

                                        TY    f?&Q56
              PLEASE RETURN THIS ^CKT^N^W^^




. a^*« 962!




                           \
Mar 25 2015 06:09pm   P007
Mar 25 2015 06:10pm   P008
                                                                                                     Mar 25 2015 06:12pm




                                                                                   OfficeMax
                                    complimentary fax cover sheet
 pa     number of pages Including cover sheet: ^\
 i      attention to:_d      C Oi a£*\-           date: f^ & r c^W                                            Q                    lM \ Y
        phone #:,                                                          company:.

       fax#:
                                                                           senders phone #: &^CP~ ? C~~l~ ^?Y / 1
i5a
       comments:                              AtV A4 - \9-^q^C^ ^ r Y?
                                                                                                                                              IS
                                                                                                                                              II
                                                                                                                                              I
                                                                                                                                              m
                                                                                                                                              •3*5.
                                                                                                                                              123



m      By sending this tax at Office Depot, inc., the sender agrees not to use this fax to: (I) transmit material whose transmission is      : |
38S    unlawful, harassing, libelous, abusive, threatening, harmful, vulgar, obscene, pornographic or otherwise objectionable; (II)          :
       nl^nwt ?255 °^°Ktherwise ftomptto mis,ead othera as to the identity of the sender or the origin of this fax; (III) post I ;
£5§!   or transmit any matena that may infringe the copyright, trade secret, or other rights of any third party; (IV) violate any federal •
       sc^sT!he^e                        '°r °° C°ndUCt ***** re,3ted t0 gamblin9' swee?sta*es, raffles, lotteries, contests, ponzi ' I j
       Please note that Office Depot, inc., does not review the contents of any fax sent using its services. The sender of this fax          i
       hereby agrees to Indemnify Office Depot Inc., to the fullest extent of the law and for any and all claims, suits, or damage
       arising out or In connection with the teeniest to s*.nH nr conrtinn tw,Q «„,,




                                                                                                                                      rev 9/6/14